Order entered May 3, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00182-CV

                     SHOCKTHEORY DLV, INC., Appellant

                                         V.

                        TAVA VENTURES, INC., Appellee

                 On Appeal from the 416th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 416-03195-2020

                                      ORDER

         Before the Court is appellant’s April 28, 2021 motion for an extension of

time to file its brief on the merits. We GRANT the motion. We ORDER the brief

tendered to this Court by appellant on April 23, 2021 filed as of the date of this

order.

         On the Court’s own motion, we ORDER Lynne Finley, Collin County

District Clerk, to file, by May 7, 2021, a supplemental clerk’s record containing
the following document filed on February 8, 2021: Plaintiff’s Response to

Defendant’s Special Appearance.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley and all parties.

                                        /s/   CRAIG SMITH
                                              JUSTICE